Title: To Thomas Jefferson from André Limozin, 24 December 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honorable Sir
Havre de Grace Decembr 24th 1787.

I am very glad to Learn by the Letters your Excellency hath favord me with the 22nd. Instant that an arrest in the behalf of the Commerce of the US is soon to take place; and that you have not slept away the informations I have taken the freedom to send to your Excellency.
Give me leave to say that we are not of the Same opinion about Capt. Thomas’s Circumstance.
Your Excellency is beseech’d to take in Consideration, that the liberty of the whole Trade in Senegal is in the possession of a Company. Nobody else whatsoever can without the consent and  approbation of that Company neither import in that port nor export from thence any good. It is for the Service of that Company, it is for the proprietors of that great priviledge that Thomas charterd his vessel, and even he did it by the authorisation and consent of the Kings Commissary at Senegal, for when one acts against the laws of a Kingdom, it is either with force or in a Clandestine manner that frauds are performed. But Thomas is not in that Case. The Company, the proprietors of the trade of Senegal find Thomas’s Vessell suitable for their Service. They are in want to send dispatches to france, on account of the Politick affairs being afraid of a war, they are very glad to find under their hand an American Vessell. The Kings Commissary gives his Sanction to the agreement, because he is him self wishing to forward dispatches to France, and he thinks that Conveyance much Safer than to send them by a french ship, because there was a very great apprehension of War. The obligation deliverd by Mr. Chevremous one of the Directors of the Senegal’s Company in this Place to Captn. Thomas must be considered as an approbation of the behavior of the agents of the Said Company at Senegal. Thus one Cant Say that Thomas hath committed any fraud, and that his Ship ought to be lyable to Seizure.
The Senegal Company injoys for the Senegal’s trade the Same priviledges as the East Indias Company which surely would have the liberty to charter a Foreign Ship for their Service.
I beg of your Excellency to take the troubles to cast your Eyes upon the vouchers I have sent, and I hope that your Excellency will not refuse his assistance to an unfortunate Countryman in distress, and who Knows no other Protector but your excellency. I have the honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

